 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                           June 29, 2021

H. Scott Gurvey
Amy Gurvey
315 Highland Avenue
Montclair, NJ 07043
Pro Se Plaintiffs

James P. Berg, Esq.
Daniel A. Schleifstein, Esq.
Parker Ibrahim & Berg LLP
270 Davidson Avenue
Somerset, NJ 08873
Counsel for Defendant M&T Bank, Inc.

Richard A. Gerbino, Esq.
Schiller, Knapp, Lefkowitz & Hertzel, LLP
716 Newman Springs Road, Suite 372
Lincroft, NJ 07738
Counsel for Defendant Schiller, Knapp, Lefkowitz & Hertzel, LLP

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Gurvey v. M&T Bank, Inc., et al.
               Civil Action No. 20-7831 (SDW) (LDW)

Litigants:

       Before this Court is Plaintiffs’ Motion for Extension of Time to File Appeal of this Court’s
February 4, 2021 Opinion and Order (“February 4th Decision”) denying Plaintiffs’ motion for
reconsideration of this Court’s prior decision dismissing Plaintiffs’ Complaint. (D.E. 30.) This
Court having considered the parties’ submissions, having reached its decision without oral
argument pursuant to Federal Rule of Civil Procedure 78, and for the reasons discussed below,
DENIES the Motion.

DISCUSSION
        Federal Rule of Appellate Procedure (“Rule”) 4(a)(1) allows a party to file a notice of
appeal “within 30 days after entry of the judgment or order appealed from.” Fed. R. App. P.
4(a)(1)(A). A district court may extend the time to file a notice of appeal only where “(i) a party
so moves no later than 30 days after the time prescribed by this Rule 4(a) expires; and (ii)
regardless of whether its motion is filed before or during the 30 days after the time prescribed by
this Rule 4(a) expires, that party shows excusable neglect or good cause.” Fed. R. App. P.
4(a)(5)(A). As a result, Rule 4(a) “prohibits consideration of excusable neglect or good cause
where an appellant fails to file a timely motion requesting an extension of time.” Pyror v.
Marshall, 711 F.2d 63, 64-65 (6th Cir. 1983).
        This Court granted Defendants’ motion to dismiss on December 17, 2020. (D.E. 20, 21.)
Plaintiffs moved for reconsideration and this Court denied that motion on February 4, 2021. (D.E.
27, 28.) Defendant M&T Bank, Inc. (“M&T”) sent Plaintiffs a copy of the February 4th Decision
via FedEx on February 8, 2021 and FedEx delivered those materials on February 9, 2021. (D.E.
32-3, 32-5; see also D.E. 32-6, 32-7.) Pursuant to Rule 4(a), Plaintiffs had until March 9, 2021 to
appeal. They failed to do so, and instead, moved for an extension of their time to appeal on June
14, 2021. (D.E. 30.) Plaintiffs’ suggestion that this Court should excuse their failure to timely file
their motion because of the death of Plaintiff Amy Gurvey’s mother on February 6, 2021 is
unavailing. (See D.E. 30 at 1-2.) Although this Court extends its sympathies to Plaintiffs for their
loss, Rule 4(a)(5)(A) permits this Court to extend the time to appeal for “excusable neglect or good
cause” only where a party “moves no later than 30 days after” their time to appeal expires. Here,
that deadline was April 9, 2021, but Plaintiffs waited for another two months before filing their
motion. As a result, Plaintiffs’ motion is untimely and must be denied. 1
CONCLUSION

     For the reasons set forth above, Plaintiffs’ Motion for Extension of Time to Appeal is
DENIED. An appropriate order follows.
                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




1
 To the extent Plaintiffs move to reopen their time to appeal, their motion is also denied. A district court may only
reopen the time to file an appeal where it finds “that the moving party did not receive notice . . . of the entry of the
judgment or order sought to be appealed within 21 days after entry.” Fed. R. App. P. 4(a)(6). Because they were
served with a copy of the February 4th Decision, this Court is without authority to reopen Plaintiffs’ time to appeal.
This Court does not find Plaintiffs’ assertion that they did not receive notice of the February 4th Decision credible in
light of M&T’s certification that a copy of those documents was sent to Plaintiffs via FedEx on February 8, 2021 and
delivered on February 9, 2021. (D.E. 32-3, 32-5.)


                                                           2
